 



EXHIBIT 10(q)
THIRD AMENDMENT TO CREDIT AGREEMENT
     This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of January 26, 2007 among FLORIDA EAST COAST INDUSTRIES, INC., a Florida
corporation (the “Borrower”), certain Subsidiaries of the Borrower as guarantors
(the “Guarantors”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement (defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain Credit Agreement, dated as of February 22,
2005 (as previously amended or modified, the “Credit Agreement”); and
     WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
more fully set forth herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
     1. Amendments to Credit Agreement.
     (a) The following definition is added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
     "Performance/Completion Guarantee” of any Person means a Guarantee
guaranteeing or having the economic effect of guaranteeing any obligations
(other than payment of Debt) performable or payable, as applicable, by another
Person in any matter (each, a “Primary Obligation”), whether directly or
indirectly, and including, without limitation, any obligation of such Person,
direct or indirect, (i) to purchase (or pay or advance or supply funds for the
purchase or payment of) labor, materials or services to enable the performance
of such Primary Obligation (including, without limitation, guarantees of
completion in connection with construction of facilities), (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Primary Obligation of the performance thereof, (iii) to
guarantee to any other such Person rental income levels (or shortfalls) or
re-tenanting costs (including, without limitation, tenant improvements, moving
expenses, lease commissions and any other costs associated with procuring new
tenants); or (iv) entered into for the purpose of assuring in any other manner
such other Person in respect of such Primary Obligation of the performance, or
to protect such other Person against loss, in respect thereof.
Performance/Completion Guarantee shall include, without limitation, any bond,
letter of credit or other financial instrument provided by such Person to secure
its obligations described herein unless such bond, letter of credit or financial
instrument shall constitute Debt under this Agreement.

1



--------------------------------------------------------------------------------



 



     (b) The definition of Debt set forth in Section 1.01 of the Credit
Agreement is amended by amending and restating clause (d) thereof to read as
follows:
(d) all obligations of such Person or consolidated group of Persons in respect
of any Guarantee (other than endorsements of checks for deposit in the ordinary
course of business and other than Performance/Completion Guaranties),
     (c) Section 8.05 of the Credit Agreement is amended by adding the following
at the end of such Section:
     Notwithstanding the foregoing, one or more Loan Parties may enter into
Performance/Completion Guaranties; provided that the aggregate liability under
such Performance/Completion Guaranties may not exceed $200 million at any one
time outstanding. For the purposes hereof, the liability under any
Performance/Completion Guarantee shall be calculated by taking twenty percent
(20%) of (i) with respect to any Primary Obligation described in subparagraph
(i) of the definition of Performance/Completion Guarantee, the total amount of
the project cost (excluding land cost), or such lesser amount thereof to which
the Loan Party’s obligation is specifically limited or (ii) with respect to any
other Primary Obligation, the maximum amount of such Primary Obligation.
     2. Effectiveness; Conditions Precedent. This Amendment shall be and become
effective upon receipt by the Administrative Agent of copies of this Amendment
duly executed by the Borrowers, the Guarantors, and the Required Lenders.
     3. Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of the Loan
Parties acknowledge and consent to the modifications set forth herein and agree
that this Amendment does not impair, reduce or limit any of its obligations
under the Loan Documents (including, without limitation, the indemnity
obligations set forth therein) and that, after the date hereof, this Amendment
shall constitute a Loan Document.
     4. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in

2



--------------------------------------------------------------------------------



 



connection with the execution, delivery or performance by such Person of this
Amendment.
     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organizational documents or (ii) materially violate, contravene or conflict with
any Requirement of Law or any other law, regulation, order, writ, judgment,
injunction, decree or permit applicable to it or any of its Subsidiaries.
     5. No Default. The Loan Parties represent and warrant to the Administrative
Agent and the Lenders that after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.
     6. Release. In consideration of the Administrative Agent and the Required
Lenders entering into this Amendment on behalf of the Lenders, the Loan Parties
hereby release the Administrative Agent, the L/C Issuer, each of the Lenders,
and the Administrative Agent’s, the L/C Issuer’s and each of the Lenders’
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.
     7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered promptly upon request.
     8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

         
BORROWER:
  FLORIDA EAST COAST INDUSTRIES, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President
 
       
GUARANTORS:
  FLORIDA EAST COAST RAILWAY, L.L.C.,
a Florida limited liability company
 
       
 
  FEC HIGHWAY SERVICES, INC.,
a Florida corporation
 
       
 
  FLORIDA EXPRESS LOGISTICS, INC.,
a Florida corporation
 
       
 
  FLORIDA EAST COAST DELIVERIES, INC.,
a Florida corporation
 
       
 
  RAILROAD TRACK CONSTRUCTION CORPORATION,
a Florida corporation
 
       
 
  FLAGLER TRANSPORTATION SERVICES, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President, of each of the above Guarantors

                 
 
  BEACON STATION 22, 23 AND 24 LIMITED PARTNERSHIP,
a Delaware limited partnership  

 
      By:   GCC BEACON 22, 23 & 24, LLC, is general partner
By: FLAGLER DEVELOPMENT COMPANY, LLC,
       its sole member
 
           
 
          By:   /s/ Bradley D. Lehan
 
               
 
          Name: Bradley D. Lehan
Title: Vice President

 



--------------------------------------------------------------------------------



 



             
 
  GCC BEACON 22, 23 & 24, LLC,
a Florida limited liability company
 
           
 
      By: FLAGLER DEVELOPMENT COMPANY, LLC,
its sole member
 
           
 
      By:   /s/ Bradley D. Lehan
 
           
 
      Name: Bradley D. Lehan
Title: Vice President
 
           
 
  GRAN CENTRAL-DEERWOOD NORTH, L.L.C.,
a Delaware limited liability company
 
           
 
      By: FLAGLER DEVELOPMENT COMPANY, LLC,
its sole member
 
           
 
      By:   /s/ Bradley D. Lehan
 
           
 
      Name: Bradley D. Lehan
Title: Vice President

         
 
  FLAGLER DEVELOPMENT REALTY, LLC,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President
 
       
 
  FLAGLER DEVELOPMENT COMPANY, LLC,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President
 
       
 
  FDC LAND HOLDINGS, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FECI COMPANY,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President

 



--------------------------------------------------------------------------------



 



         
 
  FECR LAND HOLDINGS, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  BN EXPANSION, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FLAGLER COMMONS, LLC
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  ATLAS PROPERTY II, LLC
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  ATLAS PROPERTY III, LLC
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FLAGLER DEVELOPMENT GROUP, INC.
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Vice President

 



--------------------------------------------------------------------------------



 



         
 
  FLAGLER REAL ESTATE DEVELOPMENT CORPORATION,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FLAGLER CONSTRUCTION CORPORATION,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FLAGLER REAL ESTATE SERVICES, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  C&S REAL ESTATE DEVELOPMENT CORP.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  CODINA RESIDENTIAL, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  CODINA RESIDENTIAL, LTD.,
a Florida limited partnership
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer

 



--------------------------------------------------------------------------------



 



         
 
  CODINA/FAIRFIELD I, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  SEVILLA BUILDING, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  SEVILLA BUILDING, LTD.,
a Florida limited partnership
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  C/CM LEJEUNE, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  C/CM LEJEUNE, LTD.,
a Florida limited partnership
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  CM LEJEUNE, INC.,
a Florida corporation
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FLAGLER DORAL, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer

 



--------------------------------------------------------------------------------



 



         
 
  BEACON COUNTYLINE, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FEC LAKES, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer
 
       
 
  FLAGLER BOCA 54, LLC,
a Florida limited liability company
 
       
 
  By:   /s/ Bradley D. Lehan
 
       
 
  Name: Bradley D. Lehan
Title: Treasurer

 



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE
       
AGENT:
  BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ Michael Brashler
 
       
 
  Name: Michael Brashler
Title: Vice President
 
       
LENDERS:
  BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
 
       
 
  By:   /s/ John M. Hall
 
       
 
  Name: John M. Hall
Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



         
 
  SUNTRUST BANK
 
       
 
  By:   /s/ Sarah H. Anderson
 
       
 
  Name: Sarah H. Anderson
Title: Vice President

 



--------------------------------------------------------------------------------



 



         
 
  WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Charles N. Kauffman
 
       
 
  Name: Charles N. Kauffman
Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



         
 
  LASALLE BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Hollis J. Griffin
 
       
 
  Name: Hollis J. Griffin
Title: First Vice President

 